In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-19-00054-CR
     ___________________________

    MICHAEL J. HARDEN, Appellant

                    V.

         THE STATE OF TEXAS


  On Appeal from the 297th District Court
         Tarrant County, Texas
       Trial Court No. 1561348D


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      In accordance with a plea bargain, the trial court convicted appellant Michael J.

Harden of possession of less than one gram of methamphetamine and imposed a

sentence confining him for ten months in state jail. Harden filed a pro se notice of

appeal stating that he intended to appeal an issue that he raised by pretrial written

motion and that the trial court had ruled on. The trial court’s certification of Harden’s

right to appeal, however, indicates that this is a plea bargain case and Harden has

“NO right of appeal.”

      Although we notified Harden and his trial counsel that we could dismiss the

appeal based on the certification, neither has responded. See Tex. R. App. 25.2(d), 44.3.

      Not only did Harden waive any pretrial motions as part of his plea bargain

agreement, see Hall v. State, Nos. 02-17-00311–314-CR, 2017 WL 6615888, at *1 (Tex.

App.––Fort Worth Dec. 21, 2017, no pet.) (mem. op., not designated for publication),

the clerk’s record does not show that the trial court ruled on any of the pretrial

motions Harden filed. Therefore, in accordance with the trial court’s certification, we

dismiss this appeal. See Tex. R. App. P. 25.2(a), (d), 43.2(f); Chavez v. State, 183 S.W.3d
675, 680 (Tex. Crim. App. 2006).

                                                       Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: May 2, 2019


                                            2